NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE NINTH CIRCUIT
                                                                              SEP 10 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
OXANA V. GRABOIS,                                No.   16-35805

              Plaintiff-Appellant,               D.C. No. 3:15-cv-05876-RBL

 v.
                                                 MEMORANDUM*
ADAM J. GRABOIS,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                           Submitted August 27, 2018**
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and W. FLETCHER, Circuit Judges.

      Plaintiff-Appellant Oxana Grabois (“Oxana”) appeals the dismissal with

prejudice of her complaint for financial support based on an I-864 Affidavit of

Support signed by Defendant-Appellee Adam Grabois (“Adam”). The district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court dismissed Oxana’s complaint as barred by res judicata and for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine. We have jurisdiction

under 28 U.S.C. § 1291, and we reverse and remand for further proceedings.

      “We review de novo [a] dismissal based on res judicata.” Mpoyo v. Litton

Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005). To determine whether a

state court judgment has preclusive effect in federal court, we apply the law of the

state in which the judgment was rendered. See Migra v. Warren City Sch. Dist. Bd.

of Educ., 465 U.S. 75, 81 (1984). In the absence of a decision of the state’s highest

court, “a federal court is obligated to follow the decisions of the state’s

intermediate appellate courts” unless there is “convincing evidence that the state

supreme court would decide differently.” Teleflex Med. Inc. v. Nat’l Union Fire

Ins. Co., 851 F.3d 976, 982 (9th Cir. 2017) (quoting Vestar Dev. II, LLC v. Gen.

Dynamics Corp., 249 F.3d 958, 960 (9th Cir. 2001)).

      Under Washington law, a spousal dissolution and maintenance action does

not preclude a later claim based on a spouse’s contractual I-864 obligations. In In

re Marriage of Khan, a Washington Court of Appeals held that where a trial court

does not “adjudicate an action for breach of the sponsor’s I-864 obligation,” the

sponsored spouse “will not be precluded from asserting her I-864 contract right in

a separate action,” even if she raised the I-864 issue during dissolution


                                           2
proceedings. 332 P.3d 1016, 1020 (Wash. Ct. App. 2014). We have found no

“convincing evidence” that the Washington Supreme Court would rule differently.

See Teleflex, 851 F.3d at 982.

      Here, although Oxana sought to admit the I-864 Affidavit during the

maintenance proceeding, she later learned the I-864 “can not be [used] as a

measurement for financial support in Family Court.” The state court made no

mention of the I-864 in its dissolution and maintenance orders and did not

adjudicate “an action for breach of [Adam’s] I-864 obligation.” See Khan, 332

P.3d at 1020. Oxana’s claim is not barred by res judicata under Washington law as

established by Khan. See id.

      “We review de novo a district court’s dismissal under Rooker-Feldman” for

lack of subject matter jurisdiction. Kougasian v. TMSL, Inc., 359 F.3d 1136, 1139

(9th Cir. 2004). Under the Rooker-Feldman doctrine, federal courts lack subject

matter jurisdiction over an action where “the action contains a forbidden de facto

appeal of a state court decision,” Bell v. City of Boise, 709 F.3d 890, 897 (9th Cir.

2013), or where “any issue raised in the suit . . . is ‘inextricably intertwined’ with

an issue resolved by the state court in its judicial decision,” Noel v. Hall, 341 F.3d

1148, 1158 (9th Cir. 2003). Oxana’s complaint asserts that she is “entitled for

financial support based on I-864” and that she should receive “moral


                                           3
compensation.” She does not challenge the state court’s decision or seek relief

from a judgment. Moreover, under Khan, “a spouse’s I-864 obligation exists

independent of any dissolution proceedings, including any maintenance award.”

332 P.3d at 1019. Thus, the maintenance award and obligations based on the I-864

are not “inextricably intertwined.” See Noel, 341 F.3d at 1158. The Rooker-

Feldman doctrine does not apply to Oxana’s claim and so does not deprive the

district court of subject matter jurisdiction.

      REVERSED and REMANDED.




                                            4